Name: 97/806/EC: Commission Decision of 26 November 1997 concerning certain protective measures with regard to certain fishery products originating in Turkey (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  health;  fisheries
 Date Published: 1997-12-02

 Avis juridique important|31997D080697/806/EC: Commission Decision of 26 November 1997 concerning certain protective measures with regard to certain fishery products originating in Turkey (Text with EEA relevance) Official Journal L 330 , 02/12/1997 P. 0021 - 0021COMMISSION DECISION of 26 November 1997 concerning certain protective measures with regard to certain fishery products originating in Turkey (Text with EEA relevance) (97/806/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19,Whereas, upon importation of frozen clams stripped from their shell originating in a processing establishment in Turkey, the presence of Vibrio parahaemolyticus has been detected;Whereas the presence of Vibrio parahaemolyticus on food is a result of bad hygienic practices before and/or after processing of food and it presents a potential risk for human health;Whereas imports of products from the establishments concerned in Turkey must not therefore be further allowed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 This Decision shall apply to fishery products, fresh, frozen or processed, originating in Turkey.Article 2 Member States shall ban the imports of fresh fishery products, in all forms, originating in the following establishment in Turkey: Dardanel Onentas Gida Sanayias (Code No 181).Article 3 The Member States shall alter the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 4 This Decision is addressed to the Member States.Done at Brussels, 26 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31. 12. 1990, p. 1.(2) OJ L 162, 1. 7. 1996, p. 1.